IN THE UNITED STATES DISTRIC'I` COURT
FOR THE DISTRICT OF MARYLAND

MT. HAWLEY INS. CO., *
Plaintiff, "‘
v. * CIVIL NO. JKB-17-252
ADELL PLASTICS, INC., *
Defendant. *
s s s * a * a * s a * i=
MEMORAN])UM

This case arises from a fire that demolished several buildings at the Baltimore facility of
Adell Plastics, Inc. (“Adell”). Mt. Hawley Insurance Co. (“Mt. Hawley”) sued Adell, seeking a
declaration that, under their commercial property insurance contract, Mt. Hawley owed no
coverage and seeking a recoupment of its $1 million advance payment Adell filed a
counterclaim, claiming that Mt. Hawley breached the insurance contract and acted with a lack of
good faith. Adell moved for summary judgment on its breach of contract and lack of good faith
claims. Mt. Hawley opposed Adell’s motion and moved for summary judgment, in its own right,
arguing that it was entitled to a declaratory judgment and restitution as a matter of law. Both
sides have also moved to strike certain exhibits relied on by the opposing party. No hearing is
required. See Local Rule 105.6 (D. Md. 2016). For the reasons set forth below, the Court will
deny both motions to strike. The Court will further deny Adell’s motion for summary judgment

in full and Mt. I~Iawley’s motion for summary judgment in part.

 

 

I. Factual and Procedural Background
On October 4, 2016, Adell’s Baltimore facility caught fire. The fire began at
approximately 1:00 p.m. and lasted for several days, eventually destroying two buildings and l
causing over $12.7 million of damage. (Adell Mem. M.S.J. at 6, ECF No. 95; Adell Mem.
M.S.J. Ex. 1 at 29, ECF No. 95-2; Ex. 13, ECF No. 95-14; Mt. Hawley Mem. M.S.J. Ex. 11 at
10, ECF No. 110-13.) l
At the time of the ltire, Adell had a commercial property insurance policy in effect

through Mt. Hawley. (Mt. Hawley Mem. M.S.J. Ex. 20(A), ECF No. 110-22.) The insurance
contract included coverage in the event of a fire and contained a Protective Safeguard
Endorsement (“the Endorsement”), which stated,

As a condition of this insurance, it is understood and agreed that

the protective devices or services set forth in the Schedule below

will be maintained in complete working order. . . . We will not pay

for loss Or damage if the protective safeguard or service in the

above Schedule was not maintained in complete working order and

such failure to maintain contributed directly or indirectly to the

loss or`damage or to the extent of such loss or damage. '
(Id. at 85-86.) The Endorsement “Schedule” listed the “Automatic Sprinkler System” and
“Automatic Fire Alarrn” as the types of protective devices that Adell had to maintain (Id.)
Adell’s Baltimore facility had two sprinkler systems, and the Endorsement obligated Adell to
maintain “[a]ll” of them in “complete working order.” (Id.) One sprinkler system connected to
Buildings Five and Six while a second connected to Buildings One through Four. (Mt. Hawley
Mem. M.S.J. Ex. 24(C, F), ECF. No. 110-26) 'l`he fire destroyed Buildings Five and Six. (Mt.
Hawley Mem. M.S.J. Ex. 11 at lO.)

Within a week of the fire, Mt. Hawley began its investigation and delivered an advance

payment of $1 million to Adell. (Adell Mem. M.S.J. Ex. 13.) At the end of October, Mt.

 

Hawley informed Adell by letter that its investigation revealed that some of the protective
devices may not have responded to the fire:

Based on the facts known to date, it is believed that the sprinkler

system in Building 5 did not activate, and there was no audible

sound (water motor gong) indicating the sprinkler system’s

activation. The lack of a gong usually indicates that water was not

flowing in the system. lt is also believed that the post indicator

valve that controls the system’s water flow in Building 5 was in a

closed position, which means that water was prevented from

entering the sprinkler system.
(Mt. Hawley Mem. M.S.J. EX. 16(B) at 18, ECF No. 110-18.) The letter made clear that Mt.
Hawley would continue to investigate the Adell fire but would do so “under an express
reservation of rights.” (Id. at 19.)

In January 2017, Mt. Hawley filed a complaint in this court, seeking a declaration that it
did not owe Adell under the insurance contract and seeking restitution for the advance payment
(Compl. at l, ECF No.l.) Adell filed a counterclaim, alleging breach of contract and lack of
good faith under Md. Code Ann. Cts. & Jud. Proc. §3-1701 (West 2016). (Answer &
Countercl., ECF No. 10; First Arn. Countercl., ECF No. 41.) After engaging in a hard-fought
discovery battle, see Mt. Hawley Ins. Co. v. Adell Plastfcs, Inc., No. 17-252, slip op. at 1~2 (D.
Md. Aug. 22, 2017), both parties have moved for summary judgment on their claims. In doing
so, they attach voluminous exhibits.

Adell presents the protective devices’ monitoring logs; loss control inspection reports of
the Baltimore facility; depositions of Witnesses to the fire and employees of the companies
involved in the insurance dispute; and several pieces of correspondence regarding the facility and
the fire. Through this evidence, Adell supports its assertion that it properly maintained the

protective devices by hiring Fireline Corp., a fire equipment distribution business, to inspect and

repair their protective systems and by allowing both Fireline and other loss control inspectors to

inspect the devices and prepare them`when needed. (See Adell Mem. M.S.J. Ex. 20, ECF No.
95-21; Ex. 55, ECF No. 95-56; Ex. 57, ECF No. 95-58; Ex. 59, ECF No. 95-60; Ex. 65, ECF No.
95-66.) Adell puts forth testimony and monitoring logs that indicate that the post-indicator
valve, which connects the sprinklers to the municipal water supply, was locked open and
functioning at the time of the fire. (iS'ee Adell Mem. M.S.J. Ex. 22, ECF No. 95-23; Ex. 45, ECF
No. 95-46; Ex. 46, ECF No. 95-47; Ex. 55; Ex. 57.) Testimony from Adell employees and
monitoring logs indicate that water flowed from the sprinklers in response to the fire. (See Adell
Mem. M.S.J. Ex. `22; Ex. 67, ECF No. 95-68.) Finally, Adell’s interpretation of the monitoring
logs illustrates a functioning sprinkler and alarm system that responded to the fire. (See Adell
Mem. M.S.J. Ex. 40, ECF No. 95-41; Ex. 45; Ex. 46; Ex. 51, ECF No. 95-52.)

Mt. Hawley’s evidence conflicts on each point. Mt. Hawley puts forth inspection reports,
the Fireline agreement with Adell, and several witness declarations to show that Adell failed to
maintain the sprinklers in complete working order because it failed to contract for and receive
complete inspections of the protective devices, as recommended by the National Fire Protection
Association (“NFPA”).l (See Mt. Hawley Mem. M.S.J. Ex. ll; Ex. 21, ECF No. 110-23; Ex.
22(B, C, I), ECF No. 110-24; Ex. 23(B), ECF No. 110-25.) Mt. Hawley presents evidence that
the post-indicator valve may have sat in the closed position or, even, in disrepair for some time.
(See Mt. Hawley Mem. M.S.J. Ex. ll; Ex. 14, ECF No. 110-16; Ex. 21; Ex. 22(B, P`, G, H); Ex.
23(0).) Many of the first responders to the fire testify that water was not flowing from the
sprinklers in Building 5 on the day of the fire and that the lack of sprinklers contributed to the
rapid spread of the fire. (See Mt. Hawley Mem. M.S.J. Ex. 3, ECF No. 110-5; Ex. 4, ECF No.
110-6; Ex. 5, ECF No. 110-7; Ex. 6, ECF No. 110-8; Ex. 7, ECF Nc. 110-9; Ex. 8, ECF No.

llO-lO; Ex. 9, ECF No. 110-11; Ex. 10, ECF No. 110-12.) Finally, Mt. Hawley interprets the

monitoring logs differently and concludes that they reflect a broken sprinkler system that failed
to adequately respond to the fire. (See Mt. Hawley Mem. M.S.J. Exs. 13, ECF No. 110»15.)

ln addition, the parties dispute how Mt. Hawley became Adell’s insurer in the first place.
Mt. Hawley claims that, when Adell applied for insurance in April 2016, the application
contained material misrepresentations as to the Baltimore facility’s sprinkler system, code
violations, and prior insurance coverage. (Mt. Hawley Mem. M.S.J. at 46.) Mt. Hawley offers
communications showing that Adell’s prior insurance provider, Verlan Fire Insurance Co., did
not renew its policy and that several insurance providers declined to cover Adell_facts Adell
omitted from its insurance application (Mt. Hawley Mem. M.S.J. Ex. 20; Ex. 22(1, J, K, L); Ex.
23(1, J).) Adell offers testimony from Verlan’s corporate designee stating that Verlan in fact
offered to renew and that the insurance providers that declined to extend coverage to Adell were
all under the umbrella corporation of The Hanover Insurance Group. (Adell Opp. & Reply at 28,
ECF. No. 118; Adell Opp. & Reply Ex. 90 at 110, 22_23, 27, ECF No. 118-16.)

' Despite the volume of evidence, both parties assert that there is no genuine issue of

material fact. At this stage, the question for the Court is whether that is true.
II. Standardfor Summa)y .Iudgment

“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56 (a). The burden is on the moving party to demonstrate the absence of any genuine
dispute of material fact. Adt'ckes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). If Sufficient
evidence exists for a reasonable jury to render a verdict in favor of the party opposing the
motion, then the dispute is material and genuine, and summary judgment should be denied.

_ Anderson v. Lz'berty Lobby, Inc., 477 U.S. 242, 248 (1986). At the summary judgment stage,

“courts must view the evidence in the light most favorable to the nonmoving party and refrain
from weighing the evidence or making credibility deterrninations.” Variety Stores, ]nc. rv. WaI-_
Mart Srores, Inc., 888 F.3d 651, 659 (4th Cir. 2018). When faced with cross-motions for
summary judgment, the court considers each motion “separately on its own merits to determine
whether either of the parties deserves judgment as a matter of law,” resolving all factual disputes
in the light most favorable to the party opposing that motion. `Defs'. of Wz'ldlijiz v. N.C. Dep’t of
Transp., 762 F.3d 374, 392 (4th Cir. 2014); cf Sager v. Hoiusing Comm’n of Anne Arundel
Cly., 957 F. Supp. 2d 627, 632 (D. Md. 2013) (“When cross-motions for summary judgment
demonstrate a basic agreement concerning what legal theories and material facts are
dispositive, they may be probative of the lack of a factual dispute.”).
III. Evidentia)y Issues

As a threshold matter, both parties have moved to strike certain exhibits, and these
motions are pending before the Court in addition to the cross-motions for summary judgment.
At the summary judgment stage, parties must support their motions with evidence that “[could]
be presented in a form that would be admissible.” Fed. R. Civ. P. 56 (c)(2). “Depositions and
affidavits must be based on personal knowledge, and all documents and other physical evidence
must be properly authenticated and either non-hearsay or within a recognized exception.”
E.E.O.C. v. Dermy’s, Inc., Civ. No. WDQ-06-2527, 2010 WL 2817109, at *3 d (D. Md.
July 16, 2017). The Court denies both motions to strike.

Mt. Hawley makes a general objection to all of Adell’s exhibits, arguing that Adell
omitted supporting affidavits, failed to properly authenticate, offered inadmissible hearsay
Without satisfying the business records exception, and offered documents containing hearsay

within hearsay. (Mt. Hawley’s Mot. to Strike at 2, ECF- No. 107.) Although Mt. Hawley

 

 

references rules of evidence, the motion takes a kitchen-sink approach to framing its objections
in only the most general terms. Mt. Hawley never identifies any specific exhibits to which each
ground for objection applies. See, e.g., Dermy’s, Inc., 2010 WL 2817109, at *3 (holding that the
Court would consider the evidence because the litigant failed to properly object by articulating
“the nature of the defects clearly and distinctly”); Ross v. Rz'cciuti, Civ. No. WDQ-l 1-181, 2015
WL 3932420, at *9 (D. Md. June 24, 2015) (denying motion to strike one affidavit as
inadmissible hearsay and consequently denying motion to strike all other affidavits because
litigant “only made a general objection to the affidavits as hearsay”). Because Mt. Hawley failed
to “clearly and distinctly” articulate the defects in Adell’s exhibits, Mt. Hawley’s motion to
strike is denied.

Adell objects to specific Mt. Hawley exhibits. (Adell’s Mot. to Strike, ECF No. 116.) To
the extent that Adell objects to evidence not relied on in this memorandurn, the Court denies
those objections as moot. The remaining objections relate to thirteen declarations Adell argues
that four of these declarations,are “sharns” and contradict the deposition testimony (Mt. Hawley
Mem. M.S.J. Ex. 9; Ex. 10; Ex. 20; Ex. 21); that three of the declarations are inadmissible expert
testimony (Mt. Hawley Mem. M.S.J. Ex. 11; Ex. 13 ; Ex. 14); and that six of the declarants were
not properly disclosed during discovery. (Mt. Hawley Mem. M.S.J. Ex. 3; Ex. 4; Ex. 5; Ex. 6;
Ex. 7; Ex. 8.)

Adell first objects that the declarations must be “shams” because they contradict the
declarants’ deposition testimony Mt. Hawley responds that the pieces of evidence do not flatly
contradict each other. (Mt. Hawley Mem. Opp. Adell’s Mot. to Strike at 4, ECF No. 127.) The
Court is inclined to agree. For example, witness Kwasi Korentang testified at the deposition that

he inspected the post-indicator valve, and the declaration states that Korentang only inspected

one post-indicator valve because he did not know of a second sprinkler system. (Mt. Hawley
Mem. M.S.J. Ex. 21 at 3-4.) These types of differences do not disqualify one piece of evidence
in favor of aother; rather, they make the dispute an ideal candidate for trial. Adell seems to argue
that Mt. Hawley should have used depositions for these four witnesses, (z'd. at 5) but declarations
are an acceptable form of evidence at the summary judgment stage. See Fed. R. Civ.
P. 56 (c)(4).

Adell next argues that three of the declarations are inadmissible expert opinion testimony,
but Mt. Hawley had limited alternatives after the Court delayed expert discovery at Adell’s
request (See J. Coulson Letter dated Jan. 16, 2018 at 3, ECF No. 71 (“Adell believes it . . .
should not be forced to incur the expense of expert discovery . . . . To the extent, Mt. Hawley
believes that an affidavit from an expert supports its argument, it can attach one.”).) The Court
declines to penalize Mt. Hawley for following the procedure instituted in part at Adell’s request

Turning to Adell’s third objection, Adell argues that Mt. Hawley failed to disclose some
of its declarants during discovery. Mt. Hawley asserts that, in fact, it did disclose some of those
declarants in its responses to interrogatories, and it also indicated that it would contact other
Baltimore Fire Department members, who had personal knowledge of the event (Mt. Hawley
Mem. Opp. to Adell’s Mot. to Strike at 17-22, ECF No. 127.) Mt. Hawley acknowledges,
however, that it did not notify Adell of four declarants until May 7, 2018, after discovery closed.
(Id.) Adell’s third objection fails in two ways. First, because the four undisclosed declarants
(Adkins, Bury, Melcher, and Riley) provide cumulative evidence, the Court concludes that there
remains a genuine dispute of material fact even if the Court does not consider those four
declarations In the alternative, the Court declines to use its discretion to strike entirely these

declarations from consideration If a party fails to identify a witness, the Court may prohibit the

 

party from using that witness on a motion, at a hearing, or at trial or may impose another
appropriate sanction Fed. R. Civ. P. 37 (c)(l); Haer v. Freightliner, LLC, 650 F.3d 321, 329
(4th Cir. 2011) (concluding that courts have broad discretion to issue sanctions under Rule 37).
However, the terms of the Rule clearly state that sanctions are inappropriate if the failure to
disclose was “substantially justified or is harmless.” Fed. R. Civ. P. 37 (c)(l); see 8B Charles
Alan Wright & Arthur R. Miller, Federal Practz'ce and Pr-ocedure § 2289.1 (3d ed. 1998) (noting
that the Advisory Committee drafted the harmless exception to avoid unduly harsh penalties).
Because the content of the undisclosed declarants’ testimony mirrors the testimony of declarants
who were disclosed, any prejudice to Adell from Mt. Hawley’s failure to supplement their
disclosure as to these four declarants is minimal, at best. Moreover, Mt. Hawley did disclose the
names of the witnesses eventually and well before trial. Because of the Fourth Circuit’s “strong
policy that cases be decided on their merits,” this Court is reluctant to allow the rigid operation
of procedural rules to supplant merits-based dispositions, especially where the failure to disclose
itself appears harmless. See Uniterl States v. Shajjler Equip. Co., 11 F.3d 450, 453 (4th Cir.
1993). Therefore, the Court also denies Adell’s Motion to Strike.

IVI Analysis -

Both parties argue that they are entitled to judgment as a matter of law. For the most
part, Adell’s breach of contract claim and Mt. Hawley’s claim for declaratory judgment boil
down to one factual question: whether Adell is covered by its insurance contract with Mt.
Hawley. Because the Court concludes that the question of insurance coverage is disputed and
that it‘ cannot resolve the dispute without weighing evidence or making credibility
determinations, neither party is entitled to judgment as a matter of law. As a result, the Court

cannot reach Adell’s claim for lack of good faith. Claims made under Md. Code Ann. Cts. &

Jud. Proc. §3-1701, require a threshold finding that the insured is covered by the insurance
provider_a question that is very much in dispute at this point The Court concludes that, if Mt.
Hawley prevails on declaratory judgment, Mt. Hawley is entitled to restitution. The Court
addresses each of these three issues in turn.

A. Insurance Coverage

To attain relief for breach of contract, the party seeking relief bears the burden of
establishing (1) a valid contractual obligation and (2) the other party’s breach of that obligation.
Taylor v. NationsBan/c, N.A., 776 A.2d 645, 651 (Md. 2001). Here, the parties dispute the first
element, the existence of a valid contractual obligation Adell argues that it had a valid insurance
contract with Mt. Hawley, which Mt. Hawley subsequently breached by not paying the full
extent of the losses covered by the contract (Adell Mem. M.S.J. at 17_19.) Adell asserts that
the contract covered fire damage; that Mt. Hawley admitted to liability by making the advance
payment; and that Mt. Hawley fails to prove that Adell did not comply with its obligations under
the contract. (Id. at 20-28.) Mt. Hawley acknowledges that the insurance contract would have
covered the October 4 fire but claims that Adell violated the terrnsof thel Endorsement and, thus,
failed to satisfy a condition of coverage.l (Mt. Hawley Mem. M.S.J. at 27-35.) Consequently,` n
the dispute hinges on whether Adell complied With the Endorsement by maintaining all its

protective devices in complete working order such that they responded to the October 4 fire.

 

' Mt. Hawley opposes Adell’s motion for summary judgment on the breach of contract claim with additional
arguments: (l) that Adell made three material misrepresentations on its insurance application; (2) that Adell has
introduced no competent evidence of its alleged damages; and (3) that Adell misinterprets the policy limits. (Mt.
Hawley Mem. M.S.J. at 45-49.) lt is not entirely clear why Mt. Hawley does not support its own motion for
summary judgment with these additional arguments (See id.) Rather than speculate, the Court only considers them
in evaluating whether Adell’s motion for summary judgment succeeds in presenting no genuine issue of material
fact. Because the Court denies Adell’s motion on the breach of contract claim, the Court does not address Mt.
Hawley’s additional arguments as to why it should be denied; however, the Court does note that these arguments
appear to be disputed.

10

When included in an insurance policy, a Protective Safeguard Endorsement “requires that
an insured maintain a particular means of safeguarding its property, such as aflre or burglar
alarm, a smoke detector, or sprinkler.” Marjorie A. Shields, Enforceability of Ins. Policy
Protective Saj%guards Endorsement, 73 A.L.R.6th 681 (2012). “Where the conditions are clear
and plainly expressed, the court is bound to enforce the contract in accordance with its terms.”
Id. § 2. If an insured fails to comply with the terms of a Protective Safeguard Endorsement, the
insured’s claim for coverage fails, and the insurance company has no contractual obligation
under the insurance policy. See Um'red Capitol Ins. Co. v. Kapiloj; 155 F.3d 488, 494-96 (4th
Cir. 1998) (granting summary judgment for the insurance company on the issue of coverage
because the insured put forth no evidence to show that there were any protective devices as
required by the protective safeguard endorsement). Adell does not argue that the provision is
Void or ambiguous; thus, the only question is whether Adell abided by the terms of the
Endorsement The parties put forward conflicting evidence on four factual questions that bear on
Adell’s compliance with the insurance contract’s Endorsement -These disputes raise genuine
issues of material fact that render the court unable to resolve them as a matter of law.

First, the parties dispute whether Adell took the necessary steps to maintain the protective
devices. Adell asserts that its employees never inspected nor adjusted its protective devices;
rather, it hired Fireline to inspect the devices and relied on other security monitoring companies
to make sure they were functioning properly. (Adell Mem. M.S.J. Ex. 20 at 128-29; Ex. 55 at
99; Ex. 65 at 25, 101-02.) One inspection of the facility in July 2016 reported no problems with
any of the protective devices. (Adell Mem. M.S.J. Ex. 57; Ex. 59.) On the other hand, Mt.
Hawley asserts that Fireline was only contracted to perform some of the testing that is

recommended by the NFPA: for example, Fireline performed annual sprinkler inspections but

11

not monthly inspections of the sprinklers nor weekly inspections of the post-indicator valve to
confirm that it was open. (Mt. Hawley Mem. M.S.J. Ex. 11 at 2_3, 5 ; Ex: 22(C); Ex. 23(B) at
27-36.) Mt. Hawley also points out that the loss control inspectors did not actually test the
sprinkler systems and did not know that the Baltimore facility had two post-indicator valves.
(Mt. Hawley Mem. M.S.J. Ex. 21 at 2-4.) Because of concerns with Adell’s maintenance of its
facility, Adell’s prior insurance provider sought to drop them as a client, saying Adell was “a
claim waiting to happen.” (Mt. Hawley Mem. M.S.J. Ex. 2‘2(1).)

Second, the parties dispute whether the post-indicator valve_the piece that connects
municipal water to the sprinkler system (Mt. Hawley Ex. 14 at 5~8, 34~35)_was locked in the
open position at the time of the fire. An Adell employee testified that the post-indicator valve
had to be open because no Adell employee ever operated the post-indicator valves. (Adell Mem.
M.S.J. Ex. 22 at 45-46.) When there was a problem with the protective device, Fireline would
turn off the post-indicator valves, inspect the problem, and restore the post-indicator valves to the
open position. (Adell Mem. M.S.J. Ex. 46 at 131; Ex. 55 at 99.) The monitoring logs
documented this type of action; on the morning of October 4, the monitoring logs continued that
the post-indicator valve was open. (Adell Mem. M.S.J. Ex. 45 at 248.) Adell also asserts that
Mt. Hawley’s loss control representatives found the valve locked open in¢July 2016. (Adell
Mem. M.S.J. Ex. 57 at 7.) Mt. Hawley points out that the loss control representative was
unaware of the second valve and so only checked one of them. (Mt. Hawley Mem. M.S.J. Ex. 21
at 2-4.) Furthermore, reports indicate that the valve was broken and in need of repair in
February and December of 2015 and that such repair work was never documented (Mt. Hawley
Mem. M.S.J. Ex. 22(B) at 187; Ex. 22 (F); Ex. 22(G); Ex. 33(H); Ex. 23(0) at 91-95.) Indeed,

the valve was found shut after the fire. (Mt. Hawley Mem. M.S.J. Ex. 11 at 6.)

12

Third, the parties dispute whether water actually flowed from the sprinklers when the
Adell facility caught fire on October 4. Adell asserts that the sprinklers deployed on the day of
the fire because Fireline assured Adell that the sprinklers Were working and the monitoring logs
confirmed it. (Adell Mem. M.S.J. Ex. 22 at 80-81; Ex. 67.) Mt. Hawley presented numerous
eyewitnesses, primarily firefighters who entered the facility and who saw no water coming from
the sprinklers, saw no flashing strobes, and heard no water motor gong. (Mt. Hawley Mem.
M.S.J. Ex. 3; Ex. 4; Ex. 5; Ex. 6; Ex. 7; Ex. 8; Ex. 9; Ex. 10.) Both parties point to a September `
2016 report describing issues with Adell’s sprinkler system, but the report itself is ambiguous
(Adell Mem. M.S.J. Ex. 67.) The report states both that the sprinkler system was repaired and
that the post-indicator valve needed to be fixed: “Also [post-indicator valve] was leaking water
slightly. System is now back in normal service. Recommend for customer to call Fireline to
have [post-indicator valve] fixed and trouble cleared on panel.” (Id.)

Fourth, the parties disagree over how to interpret the monitoring logs, and each use the
logs to come to opposite conclusions Adell argues that the monitoring logs reflect functioning
protective devices that responded to the fire. (See Adell Mem. M.S.J. Ex. 45 at 248; Ex. 51 at
65.) An employee from the alarm monitoring company testified that the logs reflect an “all
clear” signal rather than a “problem” signal leading up to the time of the October 4 fire and that
they responded appropriately_with fire trouble warnings, supervisory signals, and fire alarms_
when the fire began. (Adell Mem. M.S.J. Ex. 40 at 126-28, 162-65.) Another witness testified
that, when problems did occur in the past (for example, when Fireline performed maintenance on
the valve), the logs accurately reflected those issues (Adell Mem. M.S.J. Ex. 46 at 115-17,
131_37.) Mt. Hawley argues that the logs tell a different story: a catastrophic failure of the

protective devices A witness retained by Mt. Hawley to analyze the fire and the fire protection

13

 

systems noted that the protective devices specifically failed to alert the monitoring company of
the fire until twenty minutes after the fire was discovered by eyewitnesses (Mt. Hawley Mem.
M.S.J. Ex. 13 at 23-24.)

To sum up, the parties dispute whether Adell maintained its protective devices; whether
the post-indicator valve was open to receive municipal water on October 4; whether the
sprinklers released water; and whether the monitoring logs accurately reflect how the system
responded These factual disputes are genuine because the parties present conflicting evidence
such that the Court cannot decide the issue without weighing the evidence and assessing the
credibility of witnesses The disputes are also material because Adell’s compliance with the
Endorsement determines whether Mt. Hawley has a contractual obligation to cover Adell’s
damages from the fire. This factual analysis is best suited for further development at trial, where
the witnesses can testify and be subject to cross-examination Therefore. Adell’s breach of
contract claim and Mt. Hawley’s claim for declaratory relief cannot be decided on summary
judgment.

1. Waive_r

Before turning to Adell’s lack of good faith claim, the Court addresses two arguments
Adell raises to support its assertion that Mt. Hawley owes a contractual obligation and to respond
to Mt. Hawley’s lack of coverage argument Adell first argues that, by investigating the fire,
making an advance payment, and failing to immediately send a reservation of rights letter, Mt.
Hawley waived its defense that Adell failed to satisfy the Endorsement (Adell Mem. M.S.J. at
20, 25_26, 28.) Mt Hawley disputes Adell’s characterization of the Endorsement as a condition

\

subsequent and argues that the Endorsement constitutes a condition precedent to coverage. (Mt.

14

 

Hawley Mem. M.S.J. at 30 n.8.) Because this Court concludes that the Endorsement is a
condition precedent and, thus, not subject to waiver and forfeiture, Adell’s first argument fails

“[W]hen construing [the provisions of] insurance contracts, words and phrases are given
their ordinary meaning.” Kendall v. Nati`onwi`de Ins. Co., 702 A.2d 767, 773 (Md. 1997). 'l`o
determine whether waiver applies, “the pivotal issue is whether a policy clause or condition
proffered as a defense pertains to coverage or. whether it arises from the failure of the claimant to
satisfy some ‘technical’ condition subsequent.” Creveling v. Gov ’t Emp. Ins. Co., 828 A.2d 229,
244 (Md. 2003). Conditions defining the coverage or scope of a policy, “as distinguished nom
those furnishing a ground for forfeiture,” may not be waived by the insurance company_either
expressly or by its conduct Id.; see also Gov’t Emp.s'. Ins. C0. v. Grp. Hospitalizati'on Med.
Servs., Inc., 589 A.2d 464, 467 (Md. 1991) (stating that defenses for lack of basic coverage may
not be waived by a company’s initial response “for the effect of that would be to expand the
policy to create a risk not intended to be undertaken by the company”). “The question therefore
becomes whether the clauses in the instant case[] pertain to coverage or provide grounds for
forfeiture.” Creveling, 828 A.2d at 245.

When faced with a similar question in Minnesota Lawyers Mutual Insurance Co. v.
Baylor & Jackson, PLLC, 852 F. Supp. 2d 647 (D. Md. 2012), this Court held that a provision
requiring the claimant to file a claim within the policy period constituted a condition precedent to
coverage. 852 F. Supp. 2d at 662. The provision stated, “A CLAIM is covered only if made
during the POLICY PERIOD or extended reporting period and reported to US.” Id. at 654. The d
court concluded that, under Maryland law, such a provision was “no mere notice provision”;
rather, it defined the coverage because “coverage was never triggered” unless a claim was timely

filed. Id. at 662.

15

Maryland courts have analyzed whether Protective Safeguard Endorsements create
conditions precedent or conditions subsequent on a case-by-case basis.' Iri arguing that the
Endorsement is a condition subsequent, Adell references Board ofEducation ofCharles County.,
Md. v. St. Paul Fire & Mari'ne Insurance Co., 420 F. Supp. 491 (D. Md. 1975), but that case
assumes without deciding that the Endorsement is a condition subsequent 420 F. Supp. at 493.
Moreover, the language of the Endorsement iii St. Paul Fire differs from the language in the Mt.
Hawley Endorsement “In the event of failure to comply with the foregoing, this insurance With
respect to the peril and nat the location affected is suspended during the period of time that the
Automatic Sprinl<ler System is inoperative.” Id. at 492. This language makes clear that failure
to maintain the sprinklers does not negate coverage; rather, it suspends coverage until the
sprinklers are back in business Applying Maryland law, the Fourth Circuit has concluded that at
least some Protective Safeguard Endorsements are conditions precedent to coverage. See
Kapiloj", 155 F.3d at 495_96 (holding that the insurance company was entitled to judgment as a
matter of law on the conclusion that the insured was not covered because the insured presented
x no evidence that protective devices even existed to comply with the condition of the policy).

v The Endorsement in this case is a condition precedent The text of the insurance policy
explicitlymakes compliance with the Endorsement a condition that must be met before enforcing
the contractl See Kendall, 702 A.2d at 773. According to the Endorsement, Adell “understood
and agreed” that, “[a]s a condition of th[e] insurance,” it had to maintain the protective devices
“in complete working order,” and, iii the event that Adell failed to do so, Mt. Hawley assured
Adell, “[w]e will not pay for loss or damage.” (Mt. Hawley Mem. M.S.J. Ex. 20fA) at 85-86.)
This language is common in Protective Safeguard Endorsements, and courts across the country

have interpreted the language as creating a condition precedent to coverage. See, e.g., Am. Way

16

Cellular, Inc. v. Travelers Prop. Cas. ofAm., 157 Cal. Rptr. 3d 385, 389, 397 (Cal. Ct. App.
2013) (holding that the endorsement’s requirement that the insured maintain protective devices,
including sprinklers, as “a condition of coverage” was a condition precedent to coverage); Great
Lcikes Reinsurance (UK), PLC v. JDCA, LLC, No. 11-00001-WGY, 2014 U.S. Dist. LEXIS
163 863, at *31 (D. Conn. Nov. 21, 2014) (holding that “the existence of a functioning sprinkler
system within the Property is unambiguously a condition precedent of the contract” because “the
agreement states explicitly that a functioning sprinkler system is a condition of coverage”);
Tuscany Bz'stro, Inc. v. Sirius Am. Ins. Co., No. A-6293-08T2, 2011 N.J. Super Unpub. LEXIS
2181, at *ll (N.J. Super. Ct. App. Div. Aug. 12, 2011) (rejecting the argument that the
endorsement was a condition subsequent because “[t]he fire alarm system was clearly denoted in
the policy as a condition of coverage”).

The Endorsement defines the scope of the coverage, triggering Mt. Hawley’s obligation
only if Adell maintains its protective devices in “complete working order.” The text of the
insurance policy creates an obligation that is not “technical” but, instead, foundational to the very
reason that any insurance company would extend coverage. See Creveli`ng, 828 A.2d at 244. As
in Minnesota Lawyers Mutual Insurance Co., in which coverage only existed for claims filed
within the coverage period, liability for fires at the Adell Baltimore facility only arises if Adell
maintains functioning fire alarm and sprinkler systems 852 F. Supp. 2d at 662. Such a
substantive provision defines the extent to which Mt. Hawley owes any obligation in the event of
a fire. The language of the Endorsement, which conditions coverage on the maintenance of
protective devices, coupled with judicial interpretation of similar language in policies across the

country, indicates that the Endorsement defines the Scope of coverage.

17

lt can be difficult to draw the line between conditions precedent and conditions
subsequent, Creveli'ng,.828 A.2d at 244, but it makes sense to conclude that a Protective
Safeguard Endorsement would form a condition precedent to coverage under a fire insurance
contract It is a common and understandable_even, lifesaving_requirement of fire insurance
policies that commercial properties contain functioning fire alarm and sprinkler systems See
Am. Way Cellular, 157 Cal. Rptr. 3d at 389; Great Lakes, 2014 U.S. Dist. LEXIS 163863, at
*31; Tascany Bisrro, 2011 N.J. Super Unpub. LEXIS 2181, at *11; see generally Marjorie A.
Shields, Enforceability of Ins. Policy Protective Sa]'éguards Endorsement, 73 A.L.R.6th 681 § 2
(2012) (“Conditions precedent are commonly found in fire insurance policies . . . .”). Therefore,
the Endorsement constituted a condition precedent to Adell’s coverage, and such a condition
cannot be waived or forfeited by Mt. Hawley’s words or conduct

2. Equitable Estappel

Second, Adell raises equitable estoppel, asserting that Mt. Hawley cannot argue that the
Endorsement bars coverage because, after Mt. Hawley made the advance payment, Adell
detrimentally relied on Mt. Hawley paying in full. (Adell Mem. M.S.J. at 25-26.) But the
Fourth Circuit faced the question of whether an insured could prevail on a detrimental reliance
claim Where the insurance company delayed in notifying the insured that the property might not
be covered. Kapi'loff 155 F.3d at 497. The Fourth Circuit held that such a detrimental reliance
claim must fail; otherwise, the court would be interfering with the terms of the insurance
contract Id. (“Not only would this create a duty between the parties outside of the insurance
contract, it would be creating new law for Maryland.”). Here, Maryland law does not impose a

duty on Mt. Hawley_outside of its own ability to contract with its clients_to report

18

immediately any suspicion that an insured might not be covered under the policy. Therefore,
Adell’s equitable estoppel claim fails.

B. Adell’s Lack of Good Faith Claim

Because the Court cannot determine whether a contractual obligation existed at the time
of the fire, the Court does not reach Adell’s claim that Mt. Hawley acted in bad faith. In actions
against insurance providers to determine coverage, see Md. Code Cts. & Jud. Proc. § 3-1701, the
insured may make a failure of good faith claim against the provider pursuant to.Md. Code Ann.
Ins § 27-1001. Section 3-1701 requires a finding “in favor of the insured“ on the question of
whether coverage actually exists and, second, on the question of whether the insurer acted in bad
faith. St. Paul Mercury Ins. Co. v. Am. Bank Holdi`ngs, Inc., 819 F.3d 728, 739 (4th Cir. 2016)
(holding that, because the insured failed to satisfy a condition precedent of coverage, the insured
had not received a finding in its favor and, thus, could not make a claim under §3-1701).
Consequently, although the Maryland Code provides this independent cause of action for breach
of duty, “a plaintiff may only prevail on such a claim where the plaintiff proves that it was

l entitled to coverage under the policy.” Domi'nent Invs. 1 13, LLC v. U.S. Lz'ab. Ins. Co., 247 F.

Supp. 3d 696,` 704 (D. Md. 2017). Because the Court found a genuine dispute of material fact on
the question of coverage, it cannot resolve the lack of good faith claim. f

C. Mt. Hawley’s Claimfor Restitution

If, at trial, the Court finds that Adell failed to comply with the Endorsement and is not
entitled to coverage, Mt. Hawley can recover the Sl million advance payment under principles of
restitution

Where an insurance company makes a payment before realizing that the insured is not

covered, the insurance company’s mistake is one of fact and the company is entitled to recovery.

19

Admz'ral Ins. Co. v. Am. Nat’l Savings Bank F.S.B., 918 F. Supp. 150, 154 (D. Md. 1996)
(concluding that, although Maryland courts had not explicitly ruled on the recovery of advance
insurance payments, “the overwhelming weight of persuasive authority” indicated that erroneous
payments constituted “a mistake of fact which permits recovery”); see also Young v. Citi'es Serv.
Oi'l Co., 364 A.2d 603, 607 (Md. Ct. Spec. App. 1976) (“It has long been held that monies paid
under a mistake of fact may be recovered by the payor, but that monies paid under a mistake of
law cannot be recovered.”); but see Hamz'schj%ger Corp. v. Harbor Ins. Co., 927 F.2d 974, 978
(7th Cir. 1991) (questioning the purpose of distinguishing between'mistake of fact and law when
the line is unclear and no case law explains the purpose for allowing recoupment for some
mistakes but not others). “Under . _. . Maryland law an insurer may recover payments made to an
insured under a mistake of fact or as a result of fraud or misrepresentation.” Sebasti'an v.
Provi'dent Life & Acci'dem Ins. Co., 73 F. Supp. 2d 521, 536 (D. Md. 1999). ln the insurance
context, payments based on a mistake of fact occur where, for example, the insurance company
pays before realizing that the building would have been covered for the specific damage that
occurred if the building had been, as the application wrongly stated, a residential property as
opposed to a commercial one. See Admiral, 918 F. Supp. at 154.

Here, Mt._ Hawley made an advance payment of $1 million during the course of its
investigation of the Adell fire, (Adell Mem. M.S.J. Ex. 13.) Mt. Hawley made the payment
before realizing that Adell may not have complied with the Protective Safeguard Endorsement
Like in Admi'ral, in which the insurance company discovered an inaccuracy in the application
that negated the insured’s coverage for the specific damage, Mt. Hawley’s investigation revealed
information that may negate Adell’s coverage. 918 F. Supp. at 154. As in Admi'ral, this mistake

is one of fact, which permits recovery. Ia'. at 153. Public policy is best served by encouraging

20

insurance companies to make advance payments See, e.g., Hi'll v. Cross Country Settlements,
LLC, 936 A.2d 343, n.15 (Md. 2007) (noting that courts will usually grant restitution if insurers
“defend their insured even where there is a dispute over liability or coverage.”). Consequently, if
the Court finds that Mt. Hawley is entitled to declaratory relief, Mt. Hawley is entitled to
restitution too.
V. Conclusion

For the foregoing reasons, an Order shall enter denying Mt. Hawley’s motion to strike,
denying Adell’s motion to strike, denying Adell’s motion for summary judgrnent, denying Mt.
Hawley’s motion for summary judgment as to declaratory relief, and granting Mt. Hawley’s

motion for summary judgment as to restitution

DATED this llth day of October, 2018.

BY THE COURT:

ibm a 525

James K. Bredar
Chief Judge

21

